Citation Nr: 0732417	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-43 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for arthritis of the low back with chronic pain 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

The veteran's arthritis of the low back with chronic pain 
syndrome is not manifested by ankylosis of the entire 
thoracolumbar spine, severe intervertebral disc syndrome, or 
incapacitating episodes requiring bed rest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for arthritis of the low back with chronic pain syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003); Diagnostic Code 5242 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in March 2004 and in October 2005, advised the veteran 
of the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records.  It has also obtained all of the 
veteran's available post service VA and private medical 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In September 2004, the Board remanded this case to the RO for 
additional evidentiary development.  Although requested by 
the RO, the veteran failed to identify any additional 
treatment providers he has seen for his back condition.  In 
addition, the veteran failed to return an executed release 
form which would have allowed the RO to obtain his treatment 
records from the Gordon Memorial Hospital in Gordon, 
Nebraska.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see 
also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA).  Although the RO did 
update the veteran's VA treatment records herein, it does not 
appear that the veteran has been treated for his back 
condition since September 2004.  Finally, the veteran was 
notified of these actions, and inactions, in a supplemental 
statement of the case issued in September 2006.

The Board also notes that the veteran has received a VA 
examination to ascertain the current severity of his back 
condition.  Moreover, a statement from the veteran, received 
in October 2005, indicates that he does not want to be 
schedule for any additional examinations in this matter.  Id.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran is seeking an increased disability rating in 
excess of 40 percent for his service-connected arthritis of 
the low back with chronic pain syndrome.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003). The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  The RO addressed the veteran's claim for 
increase under both the old criteria in the Schedule and the 
current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 23, 2002 and September 26, 2003 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Historically, the RO, in a February 2002 rating decision 
granted service connection for arthritis of the low back with 
chronic pain syndrome, and assigned thereto an initial 
disability rating of 40 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292, effective from 
January 2001.  The veteran filed his present claim seeking an 
increased disability rating for this disability on August 28, 
2003.

In November 2002, a VA examination of the spine was 
conducted.  The report of this examination noted the 
veteran's complaints of constant pain in the mid and left 
lumbar region, which occasionally radiates into his legs.  
The veteran reported stiffness and weakness in his back.  
Physical examination revealed his upper body to be fairly 
well muscled.  He was noted to walk quite briskly, with a 
slight limp on the left leg.  The report noted that he tended 
to lean forward a few degrees when he walked, and changed 
positions slowly and carefully.  The examiner also noted that 
he exhibited exaggerated pain behavior getting on and off the 
examination table and walking into the examination room.  
Physical examination of the back revealed some loss of lumbar 
lordosis.  There was minimal tenderness of the lumbar spine 
on palpation, and straight leg raising tests were negative.  
Sensory testing revealed decreased sensation laterally in the 
right leg.  Motor testing was deemed invalid because of lack 
of effort.  On active range of motion of the back, the 
veteran complained of pain and only exhibited flexion to 45 
degrees.  The report also noted, however, that the veteran 
bent forward to almost 90 degrees while standing to adjust 
his pants cuff during the examination.  The report concluded 
with a diagnosis of chronic low back pain secondary to 
myofascial pain syndrome.  

A letter from the veteran, received in August 2003, noted 
that he had broken his right leg, and that he now has eight 
screws and a plate holding his right ankle together.

A treatment report, dated in August 2003, noted the veteran's 
complaints of back pain and intermittent muscle spasms in the 
back.  The report noted that he had fractured his left hip in 
the past.  Physical examination revealed pain on palpation to 
the lumbar vertebra at approximately L1-L3 disc level.  It 
also noted pain on palpation of the left post lumbar and 
sacral paraspinal muscles, with a decreased range of motion.  
The report concluded with an assessment of chronic back pain 
due to muscle spasms.  

Effective prior to September 26, 2003, under the previous 
rating criteria for limitation of lumbar spine motion, a 10 
percent evaluation was assigned for slight limitation of 
motion, a 20 percent evaluation was assigned for moderate 
limitation of motion, and a 40 percent evaluation was 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Accordingly the veteran's 
service-connected back disorder has been assigned the maximum 
evaluation under Diagnostic Code 5292.  See also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997) (holding that an 
evaluation based on compensable limitation of motion 
encompasses pain and functional loss due to arthritis, and 
pain cannot be the basis for an evaluation in excess of the 
maximum schedular evaluation under a diagnostic code 
predicated on limitation of motion).  Moreover, the other 
diagnostic codes are not for application because there is no 
objective medical evidence of fracture of a vertebra, 
ankylosis of the complete, cervical, dorsal, or lumbar spine, 
limitation of dorsal or cervical spine motion, sacroiliac 
injury and weakness, or severe lumbosacral strain.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5294, 5295 (2002). Accordingly, an  
evaluation in excess of 40 percent is not warranted prior to 
September 26, 2003.

The Board also notes that it has considered whether a higher 
rating would be warranted for the veteran's condition if it 
were to be rated as an intervertebral disc syndrome.  Under 
the criteria effective prior to September 23, 2002, 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
was rated 60 percent.  With severe symptoms, with recurrent 
attacks and intermittent relief, it was rated 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  Aligning these criteria with the 
veteran's case, it is clear that his disability would warrant 
no more than a 40 percent rating under Diagnostic Code 5293.  

An MRI examination of the lumbar spine, performed in March 
2004, revealed findings of bilateral moderate neural 
foraminal narrowing at the L4-L5 level; narrowing at the L5 
disc level of the right paraspinal recess, possibly impinging 
upon the right L5 nerve root; and mild canal stenosis at L4 
and L5 disc levels.

In March 2004, the veteran underwent a VA examination of the 
peripheral nerves.  The VA examiner noted that she had 
reviewed the veteran's claims folder.  The report noted the 
veteran's complaints of increasing low back pain.  He 
reported that his back was weak, and that the range of motion 
in his spine has decreased considerably.  He indicated that 
his back tires in walking 30 feet, or sitting or standing for 
more than five minutes.  The report noted that he does not 
wear a back brace.  The veteran reported that he does use 
crutches at times for his back, which he had previously 
received for a broken leg.  Physical examination revealed 
that the veteran holds his spine very straight, in a guarded 
fashion with minimal spontaneous movement.  He was able to 
get on and off the examination table without assistance, but 
did so very slowly.  Physical examination of the spine 
revealed some loss of lumbar lordosis, mild tenderness to 
palpation of the lumbar spine and paraspinous muscles, and 
mild spasm in the lumbar area.  The sacroiliac joints and 
sciatic notches were minimally tender.  The veteran resisted 
straight leg raising tests by contracting his leg muscles.  
In doing so, the examiner noted that he showed excellent 
strength.  Motor strength testing showed no focal weakness; 
however, the examiner noted that he did not generate good 
effort.  The veteran declined to perform active range of 
motion maneuvers of the back, moving just a few degrees in 
any direction without wincing, grimacing or other objective 
evidence of pain.  The report concluded with a diagnosis of 
chronic pain syndrome of the lumbar spine, with no 
radiculopathy identified since no motor weakness was found, 
and reflex and sensory testing was normal.  The VA examiner 
opined that the veteran's marked guarding of the spine, lack 
of effort n range of motion testing in the examination and in 
Kinesiotherapy, resistance on straight leg rasing, all 
indicate exaggerated pain behavior.

A separate examination, performed in March 2004, was 
conducted to determine the range of motion in the veteran's 
lumbar spine.  The report listed active range of motion in 
the lumbar spine consisting of flexion to 5 degrees, 
extension to 10 degrees, lateral flexion to the right to 12 
degrees, lateral flexion to the left to 5 degrees, and 
bilateral rotation to 5 degrees.  Passive range of motion in 
the lumbar spine revealed flexion to 10 degrees, extension to 
12 degrees, lateral flexion to the right to 15 degrees, 
lateral flexion to the left to 7 degrees, and bilateral 
rotation to 7 degrees.  The examining therapist found that 
these findings were not valid as the veteran did not appear 
to put forth a true effort during any part of the testing 
procedure and did not appear to have the degree of pain he 
indicated that he was having.  The report also noted that the 
veteran presented to the clinic with a normal gait with no 
limp, and did not present any significant guarding of the 
lumbar spine when he sat down in the chair or when he got up 
from the sitting position.  

The report of a neurological consultation, dated in September 
2004, noted that the veteran's gait was within normal limits.  
Physical examination revealed straight leg raising to 85 
degrees bilaterally. On his right side, the veteran had pain 
down the back of his leg, and he was without discomfort on 
the left side.  Patrick's test was normal.  Motor examination 
revealed good strength in the iliopsoas, quadriceps, anterior 
tibial, hallucis longus, gastrocnemius, hamstring, abductors, 
adductors and thighs, bilaterally.  Sensory examination was 
intact to light touch, pain and vibratory sensation.  The 
physician recommended that the veteran perform daily flexion 
exercises twice daily.  

According to the revised criteria under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative 
arthritis of the spine is assigned a 40 percent rating for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; and a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, is evaluated 
separately, under an appropriate diagnostic code.  Id. at 
Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is zero to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id. at Note (2).

Applying the relevant evidence to all of the diagnostic 
criteria potentially applicable, the Board finds that a 
higher disability rating is not warranted in this matter.  
Despite its limitation in motion, the veteran's lumbar spine 
has never been shown to be ankylosed.  Thus, under the new 
criteria for evaluation of the spine, the veteran's arthritis 
of the low back with chronic pain syndrome can not be 
assigned a higher evaluation.  

The Board has considered that the veteran's complaints of 
pain, which is at times severe, but notes that a higher 
evaluation was not warranted under the criteria for 
Diagnostic Code 5242 as the code specifically indicates that 
the criteria are for application with or without symptoms of 
pain, stiffness, or aching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  There 
is nothing in the record to indicate that the veteran's pain 
is beyond that contemplated by the criteria.  

Looking to the current criteria for evaluating intervertebral 
disc syndrome, the veteran also fares no better.  
Intervertebral disc syndrome (preoperatively or 
postoperatively), found at Diagnostic Code 5243, may be rated 
either based on limitation or absence of motion under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (2007).  
Rating the veteran's disability under the General Rating 
Formula based on limitation of motion would not increase the 
rating here.  Nor would applying the Formula for Rating 
Intervertebral Disc Syndrome assist him.  This is because 
according to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  Higher ratings require more incapacitating 
episodes.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
including Note 1.  At no time is the veteran shown to have 
been on prescribed bed rest due to his service-connected 
disability.  As such, his disability would be noncompensable 
if rated under Diagnostic Code 5243, Intervertebral Disc 
Syndrome. 

On his most recent VA examination of the peripheral nerves, 
the VA examiner diagnosed the veteran with no identified 
radiculopathy since no motor weakness was found, and reflex 
and sensory testing was normal.  Thus, a separate evaluation 
for chronic orthopedic and neurologic manifestations of the 
disability are also not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b) (1) (2007).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  The medical evidence reflects that the 
manifestations of the veteran's arthritis of the low back 
with chronic pain syndrome do not exceed that already 
encapsulated by the 40 percent evaluation currently assigned.  
Moreover, there is no evidence of an exceptional disability 
picture; the veteran has not required hospitalization, or 
shown marked interference of employment due solely to his 
lumbar spine disorder.  Accordingly, any failure to refer the 
claim for extraschedular consideration did not prejudice the 
veteran.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating in excess of 40 percent for 
arthritis of the low back with chronic pain syndrome.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


